 



Exhibit 10.11

EMPLOYMENT AGREEMENT

     THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made as of this 2nd day of
May, 2005, by and among Ohio Legacy Corp, an Ohio corporation (the “Bancorp”),
Ohio Legacy Bank, N.A., a national banking association (the “Company”) and Mike
Kramer (the “Executive”) and shall become effective on May 2, 2005 (the
“Effective Date”).

     In consideration of the mutual promises contained herein and other good and
valuable consideration, the Executive and the Company have entered into this
Agreement.

     1.      Employment and Duties.

               (a)      The Company agrees to employ the Executive and the
Executive agrees to be employed by the Company as the Company’s Executive Vice
President. The Executive shall hold such other offices as the Board of Directors
of the Company (the “Board”) shall determine from time to time.

               (b)      The Executive agrees to perform such duties as may be
assigned by the Board, to devote all of his working time to the business of the
Company, and to use his best efforts to advance the interests of the Company and
its shareholders including, without limitation, the performance by the Executive
of all necessary and reasonable services not inconsistent with his position of
Executive Vice President.

               (c)      If elected, the Executive also agrees to serve as a
member of the board without additional compensation for such services

     2.      Term. The Company’s employment of the Executive shall commence on
the Effective Date and expire on December 31 of each year, unless renewed or
earlier terminated according to the provisions of this Agreement. Unless earlier
terminated in accordance with this Agreement, this Agreement shall be
automatically renewed for successive one (1) year periods unless and until
either party shall have given the other at least sixty (60) days written notice
prior to the expiration date of the term (or renewal term, if applicable) of
this Agreement. The Executive’s obligations and the Company’s rights under
Section 6, 7, 8, 9 and 10 hereof shall survive the expiration of the term
(including all renewal terms of this Agreement).

     3.      Compensation.

               (a)      The Executive’s annual base salary (“Base Salary”)
during the term of this Agreement shall be as determined by the Board of
Directors on a yearly basis, payable in accordance with the Company’s standard
payroll practices in effect for all employees. The Board, in its sole
discretion, may from time to time increase, but not decrease, the amount of
Executive’s Base Salary.

 



--------------------------------------------------------------------------------



 



               (b)      Nothing herein shall be deemed to preclude the Company
from paying the Executive, in addition to his Base Salary, any bonuses (“Bonus”)
as may be awarded from time to time by the Board in its sole discretion.

               (c)      The Company will reimburse the Executive for all
reasonable business expenses incurred by him in the course of performing his
duties under this Agreement that are consistent with the Company’s policies in
effect from time to time with respect to travel, entertainment and other
business expenses.

     4.      Benefits. During the term of this Agreement, the Executive and his
eligible dependents shall be entitled to participate in employee benefit plans
generally afforded by the Company to its executive employees from time to time.

     5.      Disability or Death; Resignation; Termination for Cause; Other
Terminations.

               (a)      Death. In the event of the Executive’s death, this
Agreement and the Executive’s employment shall terminate upon such date of
death, except that Executive’s estate shall be entitled to receive the unpaid
portion of Executive’s Base Salary earned up to the date of his death; and the
Executive’s designated beneficiary (or, in the absence of a designated
beneficiary, the Executive’s estate) shall be entitled to receive all benefits
payable as a result of the Executive’s death under the terms of the Company’s
employee benefit plans.

               (b)      Disability.

                           (1)      Short-Term. In the event of the Executive’s
failure to substantially perform his duties hereunder on a full-time basis for
periods aggregating not more than one hundred eighty (180) days during any
twelve-month period as a result of incapacity due to physical or mental illness,
the Company shall continue to pay the Base Salary to the Executive during the
period of such incapacity, but only in the amounts and to the extent that
disability benefits payable to the Executive under Company-sponsored insurance
policies are less than the Executive’s Base Salary.

                           (2)      Long-Term. If the Executive is incapacitated
for a period of one hundred eighty (180) consecutive days so that he cannot
perform his duties hereunder on a full-time basis, the Executive’s employment
will terminate upon the expiration of such one hundred eighty (180) day period,
and the Executive shall be entitled to receive all benefits payable to the
Executive as a result of such termination under the terms of the Company’s
employee benefit plans. Notwithstanding the foregoing, the Executive’s
obligations and the Company’s rights under Sections 6, 7, 8, 9 and 10 shall
survive the termination of this Agreement.

-2-



--------------------------------------------------------------------------------



 



               (c)      Termination by the Executive.

                           (1)      Resignation. If the Executive’s employment
is terminated by reason of Executive’s voluntary resignation, all of the
Company’s obligations hereunder shall terminate upon the date the Executive
ceases to be employed as a result of such resignation. Notwithstanding the
foregoing, the Executive’s obligations and the Company’s rights under
Sections 6, 7, 8, 9 and 10 shall survive the termination of this Agreement, and
the Executive shall be entitled to receive the unpaid portion of the Executive’s
Base Salary earned up to the date of such termination and all benefits payable
to the Executive as a result of such termination under the terms of the
Company’s employee benefit plans.

                           (2)      Termination for Good Reason. The Executive
may terminate this Agreement by giving a written notice of termination not less
than thirty (30) days prior to the effective date of such termination for “Good
Reason.” As used herein, “Good Reason” means a diminution in the Executive’s
duties or material breach (“Material Breach”) of this Agreement by the Company
or Bancorp, or “Change in Control.” The term “Change of Control” means a change
in ownership or control of either Bancorp or the Company effected through any of
the following transactions:

            (i)      the direct or indirect acquisition by any person or related
group of persons, other than by the Bancorp or the Company or a person that
directly or indirectly controls, is controlled by, or is under common control
with, Bancorp or the Company immediately prior to such acquisition, of
beneficial ownership (within the meaning of Rule 13d-3 of the Securities and
Exchange Act of 1934, as amended) of securities possessing more than 50 percent
of the total combined voting power of Bancorp’s or the Company’s outstanding
securities, whether effectuated pursuant to a tender or exchange offer made
directly to Bancorp’s or the Company’s shareholders or pursuant to another
transaction;

            (ii)      a change in the composition of the board of directors of
Bancorp or the Company over a period of 36 or fewer consecutive months such that
a majority of such respective board members (rounded up to the next whole
number) ceases, by reason of one or more contested elections for such respective
board membership, to be comprised of individuals who either (i) have been board
members continuously since the beginning of such period or (ii) have been
elected or nominated for election as board members during such period by at
least a majority of the board members described in clause (i) who were still in
office at the time such election or nomination was approved by the board; or

            (iii)      the completion of a transaction requiring shareholder
approval for the acquisition of all or substantially all of the stock or assets
of Bancorp or the Company by an entity other than Bancorp or the Company or any
merger of Bancorp or the Company into another entity in which neither Bancorp
nor the Company is the surviving entity.

-3-



--------------------------------------------------------------------------------



 



               Upon the Executive’s termination for Good Reason, the Company
shall pay the Executive in a single lump sum severance pay in the amount equal
to the product of (a) 2.99 if the employment is terminated pursuant to a Change
in Control, or 1.00 if the employment is terminated pursuant to a Material
Breach and (b) the sum of (i) the Executive’s Base Salary in effect for the year
of termination and (ii) the Bonus awarded to the Executive for the Company’s
most recently completed fiscal year. All stock options previously awarded to he
Executive, whether vested or unvested, shall become immediately exercisable. In
addition, upon a termination for Good Reason, the Company, to the extent
permitted by applicable law, shall permit the Executive to continue to
participate in its group health insurance plan for a period of one year from the
date of termination. Notwithstanding the foregoing, the Executive’s obligations
and the Company’s rights under Sections 6, 7, 8, 9 and 10 shall survive the
termination of this Agreement, and the Executive shall be entitled to receive
all benefits payable to the Executive as a result of such termination under the
terms of the Company’s employee benefit plans.

               (d)      Termination for Cause. If the Company terminates the
Executive’s employment for cause (as defined below), all of the Company’s
obligations hereunder shall immediately terminate. As used herein, “for cause”
shall mean (i) willful misconduct by the Executive in the performance of his
duties, or (ii) gross negligence by the Executive in the performance of his
duties, or (iii) the Executive’s indictment or conviction for committing a
crime, or (iv) the Executive’s commission of an act of moral turpitude, or
(v) the continued failure of and/or refusal shall not be cured within fifteen
(15) days following receipt by the Executive of written notice from the Board
specifying the factors or events constituting such failure and/or refusal and
affording the Executive an opportunity within such fifteen (15) day period for
the Executive to correct such deficiencies; or (vi) receipt of notice by the
Office of the Comptroller of the Currency that Executive is not properly
fulfilling his duties. Notwithstanding the termination of this Agreement
pursuant to this Section 5(d), the Executive’s obligations and the Company’s
rights under Sections 6, 7, 8, 9 and 10 shall survive this termination of this
Agreement.

               (e)      Termination Without Cause. The Company may terminate the
Executive’s employment at any time without cause pursuant to written notice at
least thirty (30) days in advance of such termination date. If the Executive’s
employment terminates pursuant to this Section 5(e), both the Company’s and the
Executive’s obligations hereunder shall immediately terminate. Notwithstanding
the foregoing, the Company shall pay the Executive severance pay in the amount
of Executive’s Base Salary in effect for the year of termination, payable in a
single lump sum installment within thirty (30) days following the date of
termination. The Executive’s termination date, and the Executive’s obligations
and the Company’s rights under Sections 6, 7, 8, 9, 10 and 11 shall survive the
termination of this Agreement.

     6.      Nonsolicitation. The Executive agrees that he shall not at any time
(whether during or for a period of one (1) year after the Executive’s
termination of employment with the Company), without the prior written consent
of the Company, either directly or indirectly (i) solicit (or attempt to
solicit), induce (or attempt to induce), cause or facilitate any employee,
director, agent, consultant, independent contractor, representative or associate
of the Company or the Company’s Affiliates to terminate his, her or its
relationship with the Company or the Company’s Affiliates, or (ii) solicit (or
attempt to solicit), induce (or attempt to induce), cause or facilitate any
supplier of services or products to the Company or the

-4-



--------------------------------------------------------------------------------



 



Company’s Affiliates to terminate or change his, her or its relationship with
the Company or the Company’s Affiliates, or otherwise interfere with any
relationship between the Company or the Company’s Affiliates and any of the
Company’s or the Company’s Affiliates’ suppliers of products or services.

     7.      Nondisclosure. The Executive agrees that he shall not at any time
(whether during or for a period of one (1) year after the termination of his
employment with the Company) directly or indirectly copy, disseminate or use,
for the Executive’s personal benefit or the benefit of any third party, any
Confidential Information, regardless of how such Confidential Information may
have been acquired, except for the disclosure of such Confidential Information
as may be (i) in keeping with the performance of the Executive’s employment
duties with the Company, (ii) as required by law, or (iii) as authorized in
writing by the Company. For purposes of this Agreement, the term “Confidential
Information” shall mean all information or knowledge belonging to, used by, or
which is in the possession of the Company or the Company’s Affiliates relating
to the Company’s or the Company’s Affiliates’ business, business plans,
strategies, pricing, sales methods, customers (including, without limitation,
the names, addresses or telephone numbers of such customers), technology,
programs, finances, costs, employees (including, without limitation, the names,
addresses or telephone numbers of any employees), employee compensation rates or
policies, marketing plans, development plans, computer programs, computer
systems, inventions, developments, trade secrets, know how or confidences of the
Company or the Company’s Affiliates or the Company’s or the Company’s
Affiliates’ business, without regard to whether any of such Confidential
Information may be deemed confidential or material to any third party, and the
Company and the Executive hereby stipulate to the confidentiality and
materiality of all such Confidential Information. The Executive acknowledges
that all of the Confidential Information is and shall continue to be the
exclusive proprietary property of the Company and/or the Company’s Affiliates,
whether or not prepared in whole or in part by the Executive and whether or not
disclosed to or entrusted to the custody of the Executive. The Executive agrees
that upon the termination of the Executive’s employment with the Company for any
reason, the Executive will return promptly to the Company and/or the Company’s
affiliates all memoranda, notes, records, reports, manuals, pricing lists,
prints and other documents (and all copies thereof) relating to the Company’s
and/or the Company’s Affiliates’ business which he may then possess or have with
the Executive’s control, regardless of whether any such documents constitute
Confidential Information. The Executive further agrees that he shall forward to
the Company all Confidential Information which at any time (including after the
period of his employment with the Company) should come into the Executive’s
possession or the possession of any other person, firm or entity with which the
Executive is affiliated in any capacity.

     8.      No Slander. The Executive agrees not to in any way slander or
injure the business reputation or goodwill of the Company or the Company’s
Affiliates through any contact with customers, vendors, suppliers, employees or
agents of the Company or the Company’s Affiliates, or in any other way.

     9.      Inventions and Patents. The Executive agrees that all inventions,
innovations, improvements, developments, methods, designs, analyses, drawings,
reports, and all similar or related information which relates to the Company’s
or the Company’s Affiliates’ actual or anticipated business, research and
development or existing or future products or services and which are conceived,
developed

-5-



--------------------------------------------------------------------------------



 



or made by the Executive while employed by the Company or its predecessor (all
of the foregoing being referred to herein as “Work Product”) belong to the
Company and the Company’s Affiliates. The Executive shall perform all actions
reasonably requested by the Company (whether during or after the employment
period) to establish and confirm such ownership of Work Product (including,
without limitation, assignments, consents, powers of attorney and other
instruments).

     10.     Remedies.

                (a)      Enforcement. The Executive acknowledges that the
restrictions contained in Sections 6, 7, 8, 9 and 10 are reasonable and
necessary to protect the legitimate interests of the Company and the Company’s
Affiliates. If the Executive breaches any of the provisions of Sections 6, 7, 8
and 9 hereof, the Company and/or the Company’s Affiliates shall have the right
to specifically enforce the Agreement by means of an injunction, it being
acknowledged by the Executive and agreed upon by the parties that any such
breach will cause irreparable injury to the Company and/or the Company’s
Affiliates for which money damages alone will not provide an adequate remedy.
The rights and remedies enumerated above shall be in addition to, and not in
lieu of, any other rights and remedies available to the Company at law or in
equity.

                (b)      Partial Invalidity. In the event any of the covenants
contained in Sections 6, 7, 8, 9 and 10 or any portion thereof, shall be found
by a court of competent jurisdiction to be invalid or unenforceable as against
public policy or for any other reason, such court shall exercise its discretion
to reform such covenant to the end that the Executive shall be subject to
noncompetition, nonsolicitation and nondisclosure covenants that are reasonable
under the circumstances and are enforceable by the Company and/or the Company’s
affiliates. In any event, if any provision of this Agreement is found
unenforceable for any reason, such provision shall remain in force and effect to
the maximum extent allowable and all unaffected provisions shall remain fully
valid and enforceable and such finding shall in no way affect the enforceability
of any such provision at a subsequent date against a different employee.

     11.      Enforceability. The unenforceability or invalidity of any
provision of this Agreement shall not affect the enforceability or validity of
the balance of the Agreement. In the event that any such provision should be or
becomes invalid for any reason, such provision shall remain effective to the
maximum extent permissible, and the parties shall consult and agree on a legally
acceptable modification giving effect to the commercial objectives of the
unenforceable or invalid provision, and every other provision of this Agreement
shall remain in full force and effect.

     12.      Binding Effect. This Agreement shall inure to the benefit of, and
be enforceable by, the parties’ successors, representatives, executors,
administrators or assignees.

     13.      Notices. All notices, requests, demands and other communications
made or given in connection with this Agreement shall be in writing and shall be
deemed to have been duly given (a) if delivered, at the time delivered or (b) if
mailed, at the time mailed at any general or branch United States

-6-



--------------------------------------------------------------------------------



 



Post Office enclosed in a registered or certified postage paid envelope, or
(c) if couriered, one day after deposit with a national overnight courier,
addressed to the address of the respective parties as follows:

         

  To the Company:   Ohio Legacy Bank

      305 West Liberty Street

      Wooster, OH 44691

      Attn: Secretary
 
       

  With a Copy to:   Daniel H. Plumly, Esq.

      Critchfield, Critchfield & Johnston, Ltd.

      225 N. Market Street

      P. O. Box 599

      Wooster, OH 44691-0599
 
       

  To the Executive:   Mike Kramer
__________________
__________________

or to such other addresses as the party to whom notice is to be given may have
previously furnished to the other party in writing in the manner set forth
above, provided that notices of changes of address shall only be effective upon
receipt.

     14.      Entire Agreement. This Agreement constitutes the entire agreement
of the parties hereto relating to the subject matter hereof, and there are no
written or oral terms or representations made by either party other than those
contained herein. This Agreement supersedes and replaces any and all employment
agreement and agreements providing for payments for services between the
Executive and the Company or any of the Company’s Affiliates, all of which are
terminated upon the Executive’s execution of this Agreement.

     15.      Governing Law. The validity, interpretation, construction,
performance and enforcement of this Agreement shall be governed by the laws of
the State of Ohio, without regard to principles of conflicts of laws. The
Company and the Executive hereby irrevocably submit to the jurisdiction of the
courts of the State of Ohio, with venue in Wayne County, over any dispute
arising out of this Agreement and agree that all claims in respect of such
dispute or proceeding shall be heard and determined in such court. The Company
and the Executive hereby irrevocably waive, to the fullest extent permitted by
applicable law, any objection which they may have to the venue of any such
dispute brought in such court or any defense of inconvenient forum for the
maintenance of such dispute. The Company and the Executive hereby consent to
process being served by them as required by law in any suit, action or
proceeding.

     16.      Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.

-7-



--------------------------------------------------------------------------------



 



     Executed the day and year first written above.

                  OHIO LEGACY CORP  
 
           
/s/ MIKE KRAMER
  By:   /s/ L. DWIGHT DOUCE    
 
           
MIKE KRAMER
  Title:   President/CEO    

           
 
                OHIO LEGACY BANK, N.A.
 
           

  By:   /s/ L. DWIGHT DOUCE    

           

  Title:   President/CEO    

           

-8-